Name: Council Regulation (EEC) No 3351/83 of 14 November 1983 on the procedure to facilitate the issue of movement certificates EUR.1 and the making out of forms EUR.2 under the provisions governing preferential trade between the European Economic Community and certain countries
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31983R3351Council Regulation (EEC) No 3351/83 of 14 November 1983 on the procedure to facilitate the issue of movement certificates EUR.1 and the making out of forms EUR.2 under the provisions governing preferential trade between the European Economic Community and certain countries Official Journal L 339 , 05/12/1983 P. 0019 - 0028COUNCIL REGULATION (EEC) No 3351/83 of 14 November 1983 on the procedure to facilitate the issue of movement certificates EUR.1 and the making out of forms EUR.2 under the provisions governing preferential trade between the European Economic Community and certain countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the provisions governing preferential trade between the European Economic Community and certain countries provide that the preferential originating status of goods needs to be demonstrated by the presentation of movement certificates EUR.1 or forms EUR.2 at import ; whereas these movement certificates EUR.1 are issued by the customs authorities of the Member States on the basis of applications made out by Community exporters and the forms EUR.2 have to be made out by Community exporters; Whereas goods may qualify as preferential originating products as a result of working or processing carried out in more than one Member State; Whereas it is therefore evident that the information relating to the working or processing carried out in one Member State may be required by a Community exporter in another Member State; Whereas goods imported in one Member State may have preferential origin status and be intended either for working or processing in, or for re-export in the same state from, another Member State ; whereas it is thus evident that information relating to their status may have to be transmitted from one Member State to another; Whereas the same considerations also apply mutatis mutandis to transactions taking place within individual Member States and the procedure established to facilitate the passage of information between firms in different Member States should be extended to cover these transactions; Whereas experience has demonstrated that the procedure set up under Council Regulation (EEC) No 1908/73 of 4 July 1973 on the procedure to facilitate the issue of movement certificates under the provisions governing trade between the European Economic Community and certain countries (1) for the use of suppliers' declarations and information certificates needs to be modified and presented more clearly and that the form of suppliers' declarations and the information certificates need to be revised; Whereas under the present procedure a suppliers' declaration can only apply to a single consignment of goods, even though over a period of time the supplier supplies goods, whose origin status remains constant, to a particular customer ; whereas it is therefore sensible to provide for suppliers' declarations to be made on a long-term basis; Whereas the requirement for each supplier's declaration, which is normally given on a commercial invoice, to be signed in manuscript has proved burdensome when invoices are prepared using computer systems as it has become widespread commercial practice not to sign invoices in manuscript for commercial ends ; whereas, for this reason, the requirement for manuscript signature of computer-produced supplier declarations may be waived; Whereas experience has also demonstrated the need for adequate customs verification procedures, as provided for by Council Regulation (EEC) No 1468/81 of 19 May 1981 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs or agricultural matters (2). (1) OJ No L 197, 17.7.1973, p. 1. (2) OJ No L 144, 2.6.1981, p. 1. HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Use of suppliers' declarations 1. Suppliers of goods which are intended to be exported from the Community, either in the same state or after further working or processing, may furnish a declaration concerning the status of the goods supplied in relation to the Communities' preferential origin rules, hereinafter referred to as "suppliers' declaration". 2. Suppliers' declarations may be used by exporters as evidence, in particular in support of applications made for the issue of movement certificates EUR.1 or as the basis upon which forms EUR.2 can be completed. Article 2 Use of information certificate INF 4 1. The customs authorities may request the production by the exporter of an information certificate INF 4 to verify the accuracy or authenticity of any supplier's declaration. 2. The customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate in order to verify the correctness of any supplier's declaration or information certificate. TITLE II SUPPLIERS' DECLARATIONS Article 3 Provision of suppliers' declarations A separate suppliers' declaration shall, except in the cases provided for in Article 4, be given by the supplier for each consignment of goods on the commercial invoice related to that shipment or in an annex to that invoice or on a delivery note or other commercial document related to that shipment which describe the goods concerned in sufficient detail to enable them to be identified. Article 4 Long-term suppliers' declarations 1. When a supplier regularly supplies a particular customer with goods whose origin status is expected to remain constant for considerable periods of time, he may provide a single suppliers' declaration to cover subsequent shipments of those goods, hereinafter referred to as "a long-term suppliers' declaration". 2. A long-term suppliers' declaration may normally be given for a period of up to one year from the date of giving the declaration. The customs authorities may lay down the conditions under which longer periods may be used. 3. The supplier shall inform the buyer immediately if the long-term suppliers' declaration is no longer valid in relation to the goods supplied. Article 5 Form and completion of suppliers' declarations 1. For products having obtained preferential originating status, the suppliers' declarations, shall be given in the form prescribed in Annex I, or, for long-term suppliers' declarations, in that prescribed in Annex II. 2. For products which have undergone working or processing in the Community without having obtained preferential originating status, the supplier's declarations shall be given in the form prescribed in Annex III or, for long-term suppliers' declarations, in that prescribed in Annex IV. 3. Suppliers' declarations may be made out in a pre-printed form. Article 6 Signatures 1. Suppliers' declarations shall be signed in manuscript. 2. However, where the invoice and the suppliers' declaration are established using electronic data-processing methods, the suppliers' declaration need not be signed in manuscript provided the responsible official in the supplying company is identified to the satisfaction of the customs authorities in the Member State where the suppliers' declaration are established. The said customs authorities may lay down conditions for the implementation of this paragraph. TITLE III INFORMATION CERTIFICATES INF 4 Article 7 Application for and issue of information certificates 1. An information certificate INF 4 shall be issued by the appropriate customs office after any necessary steps have been taken to verify that the information given thereon and on the application made out by the supplier for its issue is correct in relation to the goods supplied. 2. The certificate shall be given or sent to the supplier who shall forward it to the buyer or to the customs office which has requested it to be produced. 3. The application form shall be kept by the issuing office for at least two years. Article 8 Form of information certificate 1. The form of information certificate INF 4 and application for the issue of an information certificate given in Annex V shall be used and be printed in one or more of the official languages of the Community. Information certificates INF 4 shall be completed in one of those languages in accordance with the provisions of the domestic law of the exporting State ; if they are handwritten, they shall be completed in ink in capital letters. They shall bear a serial number, whether or not printed, by which they can be identified. 2. The information certificate INF 4 shall be A4 format (210 Ã  297 mm) ; however, a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used shall be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. 3. Member States may reserve the right to print the forms themselves or may have them printed by printers approved by them. In the latter case, each form must include a reference to such approval. The forms shall bear the name and address of the printer or a mark by which the printer can be identified. TITLE IV ADMINISTRATIVE AND TRANSITIONAL PROVISIONS Article 9 Information Each Member State shall inform the Commission of the steps taken for the application of this Regulation, and of any significant problems which have arisen in connection with its application. The Commission shall keep the other Member States informed. Article 10 Repeal of previous provisions 1. Regulation (EEC) No 1908/73 is hereby repealed. 2. Suppliers' declarations made and information certificates issued before the date of entry into force of this Regulation shall remain valid. 3. The form of information certificate given in Annex II to Regulation (EEC) No 1908/73 may be used for a period of 12 months from the entry into force of this Regulation under the conditions laid down in this Regulation. Article 11 Entry into force This Regulation shall enter into force on the first day of the third month following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1983. For the Council The President C. SIMITIS ANNEX I DECLARATION FOR PRODUCTS HAVING PREFERENTIAL ORIGIN STATUS >PIC FILE= "T0025498"> ANNEX II LONG-TERM DECLARATION FOR PRODUCTS HAVING PREFERENTIAL ORIGIN STATUS >PIC FILE= "T0025500"> ANNEX III DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS >PIC FILE= "T0025502"> ANNEX IV LONG-TERM DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS >PIC FILE= "T0025504"> ANNEX V >PIC FILE= "T0025506"> >PIC FILE= "T0025507">